DETAILED ACTION

Response to Amendment
The independent claims 1, 9, and 14 are been withdraw under 102(a)(1) rejection and now are rejected under 103 rejection. The dependents claims are remaining rejected due to the rejection of the independent claims. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 06/24/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claim(s) 1, 9, and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The independent claims 1, 9, and 14 are been withdraw under 102(a)(1) rejection and now are rejected under 103 rejection with additional reference. The dependents claims are remaining rejected due to the rejection of the independent claims. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 19 rejected to under 35 U.S.C. 112(b) as being dependent on a canceled claim. Claim 19 is a multiple dependent of claims 14-18 and claim 17 has been canceled.  For further examination, claim 19 will be treated as only dependent of claim 14. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Long (U.S. Pub. No. 20110160514A1), in view of Sakamoto (U.S. Pub. No. 6142945A). 

Regarding claim 1, Long teaches a method of performing electroporation (irreversible electroporation, page 3, paragraph [0059] and page 4, paragraph [0066]), the method comprising: 
inserting a needle (FIG 4, needle 122) into a working channel (FIG 4, first channel 108a) of an endoscope (FIG 4, endoscope 100);

    PNG
    media_image1.png
    736
    531
    media_image1.png
    Greyscale

advancing the needle (FIG 4, needle 122, page 8-9, paragraph [0094]) such that a distal end portion of the needle emerges from the working channel (FIG 4, first channel 108a);
inserting the distal end portion of the needle (FIG 4, needle 122, page 8-9, paragraph [0094]) into a cyst using endoscopic ultrasound guidance (ultrasound probe, page 11, paragraph [0107]);
removing a first fluid (vacuum, page 8-9, paragraph [0094]) from the cyst via a first aperture defined by the distal end portion of the needle (injector catheter, page 8-9, paragraph [0094]) ;
injecting a second fluid (fluid from a fluid source, page 8-9, paragraph [0094]) into the cyst; and
generating an electrical field (electric field, page 7, paragraph [0080] via an electrode (FIG 4, catheter electrode 118, and electrode, page 7, paragraph [0080] and page 8-9, paragraph [0094]) on the distal end portion of the needle, wherein the electrical field is conducted by the second fluid (saline, page 8-9, paragraph [0094] to cause non-thermal electroporation (irreversible electroporation, page 7, paragraph [0080] and [0085]) of cells of the cyst.
Long additionally teaches imaging a cyst (Fig 4, 7, and 13, polyp 104, paragraph [0107], using ultrasound probe for imaging), but Long fails to teach the endoscope comprises an ultrasound head located at a distal end of the endoscope and imaging a cyst with the ultrasound head. However, Sakamoto teaches the endoscope comprises an ultrasound head located at a distal end of the endoscope (Fig 7, ultrasound head 21 locating on the distal end of endoscope 1 from Fig 1, column 9, lines 13-14) and imaging a with the ultrasound head (ultrasound head is connected to ultrasound examination system 10, column 5, lines 58-62). 
Long and Sakamoto are both considered to be analogous to the claimed invention because they are in the same field of endoscope involving inflation of the balloon. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of claimed invention to have modified Long to incorporate the teachings of Sakamoto providing the endoscope comprises an ultrasound head located at a distal end of the endoscope (Fig 1 and 7, ultrasound head 21 locating on the distal end of endoscope 1) and imaging with the ultrasound head (ultrasound head is connected to ultrasound examination system 10, column 5, line 58- column 6, line 8). Doing so would allow direct ultrasound transmission and reception through an intracavitary wall creating advantage under examination that it can be scanned from very close position though increasing the accuracy of the procedure (column 1, lines 41-45).

Regarding claim 7, Long modified by Sakamoto further teaches the method of claim 1, further comprising injecting a chemotherapeutic agent (chemo drugs, paragraph [0115]) into the cyst via at least one of the first aperture or the second aperture, wherein the chemotherapeutic agent causes chemoelectroablation (chemo-embolization, page 12-13, paragraph [0115]) of the cyst.

Regarding claim 8, Long modified by Sakamoto further teaches the method of claim 6, further comprising injecting a photosensitizing agent (saline, page 8-9, paragraph [0094]) into the cyst via at least one of the first aperture or the second aperture, wherein the photosensitizing agent causes enhanced, limited, and target ablation (conductive fluid, page 8-9, paragraph [0094]) of a wall of the cyst using light.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Long (U.S. Pub. No 20110160514), in view of Sakamoto (U.S. Pub. No. 6142945A) as of claim 1 and further view of Cao (U.S. Pub. No. 20170105793) and Clark (U.S. Pub. No. 20160058502). 

Regarding claim 2, Long modified by Sakamoto teaches the method of claim 1, further comprising inflating a balloon located on the distal end portion of the needle (balloon, page 9, paragraph [0095] and [0096]), wherein the electrode (balloon electrode, page 9, paragraph [0095] and [0096]), and wherein the balloon is inflated using the second fluid or a gas (balloon, page 9, paragraph [0095]).
Long modified by Sakamoto fails to teach the specific location of the electrodes on the balloon and injection fluid is delivered through an aperture defined by a wall of the balloon. However, Cao teaches the plurality of electrodes are disposed on or adjacent to an outer surface of the balloon (expandable electrode, page 3-4, paragraph [0032]). 
Long as modified by Sakamoto and Cao fails to teach the second fluid is injected through apertures, holes, or openings defined by a wall of the balloon. However, Clark teaches the balloon includes a plurality of pores to deliver fluid or agent (inflatable member, page 2-3, paragraph [0024] and page 5, paragraph [0036]). 
Long, Sakamoto, and Cao are considered to be analogous to the claimed invention because they are in the same field of endoscope involving inflation of the balloon. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of claimed invention to have further modified Long to incorporate the teachings of Cao providing the specific location of electrodes on the balloon (expandable electrode, page 1-2, paragraph [0006]-[0009], and page 3-4, paragraph [0032]). The discourse is directed to a method of treating tissue adjacent a body lumen, which the method includes measuring the impedance of tissue disposed between pairs of adjacent electrodes of an energy delivery device and applying electric field between electrodes and cancerous tissue. 
In addition, Long, Sakamoto, Cao, and Clark are considered to be analogous to the claimed invention because they are in the same field of injection endoscope needle involving inflation of the balloon. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of claimed invention to have further modified Long to incorporate the teachings of Clark providing how the fluid and agent are delivered through multiple apertures (inflatable member, page 2-3, paragraph [0024] and page 5, paragraph [0036]). Doing so would deliver the fluid to the airway via the pores to improve the transmission of acoustic energy, which is delivered from an energy delivery element disposed within a groove defined by an outer surface of the balloon. 

Claim 6 are rejected under 35 U.S.C. 103 as being unpatentable over Long (U.S. Pub. No. 20110160514) in view of Sakamoto (U.S. Pub. No. 6142945A) as of claim 1, and further view of Ghassan (U.S. Pub. No. 20160192911).

Regarding claim 6, Long modified by Sakamoto teaches the method of claim 1, wherein the second fluid (saline, page 8-9, paragraph [0094]).
Long modified by Sakamoto fails to teach the apertures of the injection needle. However, Ghassan teaches (i) the first aperture and (ii) a second aperture defined by the distal end portion of the needle (fluid delivery and needle aperture 123, page 8, paragraph [0091]).  
Long, Sakamoto, and Ghassan are considered to be analogous to the claimed invention because they are in the same field of injection endoscope needle involving inflation of the balloon. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of claimed invention to have further modified Long to incorporate the teachings of Ghassan and provide the injection fluid through needle aperture (needle aperture 123, page 8, paragraph [0091]). Doing so would deliver a fluid/agent to a target tissue through the needle aperture. 

Claim 9, 10, 11, 24, 26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Long (U.S. Pub. No. 20110160514), in view of Sakamoto (U.S. Pub. No. 6142945A) and further view of Clark (U.S. Pub. No 20160058502).

Regarding claim 9, Long teaches an endoscopically-deliverable (FIG 8, endoscope 100) ultrasound-guided (ultrasound probe, page 11, paragraph [0107]) electroporation needle, the needle comprising:
an elongate needle shaft disposed within a working channel of an endoscope (FIG 8, needle 122);
and an electrode (injector catheter electrode, page 8-9, paragraph [0094])
Long fails to teach the endoscope comprises an ultrasound head located at a distal end of the endoscope. However, Sakamoto teaches the endoscope comprises an ultrasound head located at a distal end of the endoscope (Fig 1 and 7, ultrasound head 21 locating on the distal end of endoscope 1).
Long and Sakamoto are both considered to be analogous to the claimed invention because they are in the same field of endoscope involving inflation of the balloon. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of claimed invention to have modified Long to incorporate the teachings of Sakamoto providing the endoscope comprises an ultrasound head located at a distal end of the endoscope (Fig 1 and 7, ultrasound head 21 locating on the distal end of endoscope 1). Doing so would allow direct ultrasound transmission and reception through an intracavitary wall creating advantage under examination that it can be scanned from very close position though increasing the accuracy of the procedure (column 1, lines 41-45).
Long modified by Sakamoto fails to teach and introduce the apertures or openings of the needle. However, Clark teaches an aperture defined at a distal end portion of the needle shaft (fluid delivery device, page 11-12, paragraph [0149] and page 14, paragraph [0162]).
Long, Sakamoto, and Clark are both considered to be analogous to the claimed invention because they are in the same field of endoscope involving inflation of the balloon. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of claimed invention to have further modified Long to incorporate the teachings of Clark providing how the fluid is delivered and removed through airway wall of the needle (fluid delivery device, page 11-12, paragraph [0149] and page 14, paragraph [0162]). Doing so would enable the device to both withdrawal and deliver of the fluid to the target tissue. 

Regarding claim 10, Long modified by Sakamoto and Clark further teaches the needle (fig 8, needle 122) of claim 9, wherein the aperture allows for at least one of aspiration of a first fluid (fluid removal, page 8-9, paragraph [0094]) or injection of a second fluid (injection of conductive fluid, page 8-9, paragraph [0094]) through a lumen defined by the needle shaft, and wherein the electrode (injection catheter electrode, page 8-9, paragraph [0094]) allows an electrical field (Long, electric field, page 9, paragraph [0098]) to be generated in the second fluid (conductive fluid, page 8-9, paragraph [0094] and [0097].

Regarding claim 11, Long modified by Sakamoto teaches the needle (fig 8, needle 122) of claim 10, wherein aperture allows for aspiration of the first fluid (vacuum, page 8-9, paragraph [0094]) or injection of the second fluid (injection catheter, page 8-9, paragraph [0094]).
Long modified by Sakamoto fails to teach and introduce the apertures of the needle of delivering or removing the fluid. However, Clark teaches fluid removal and delivery can be done through airway wall of the needle (fluid delivery device, page 11-12, paragraph [0149] and page 14, paragraph [0162]). 
Long, Sakamoto, and Clark are considered to be analogous to the claimed invention because they are in the same field of endoscope involving inflation of the balloon. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of claimed invention to have further modified Long to incorporate the teachings of Clark providing how the fluid is delivered and removed through airway wall of the needle (fluid delivery device, page 11-12, paragraph [0149] and page 14, paragraph [0162]). Doing so would enable the device to both withdrawal and deliver of the fluid to the target tissue. 

Regarding claim 24, Long by Sakamoto and Clark teaches the needle (Fig. 8, needle 122) of claim 10, wherein the electrode (injection catheter electrode, page 8-9, paragraph [0094]) allows an electrical field (electric field, page 9, paragraph [0098]) to be generated in the second fluid (conductive fluid, page 8-9, paragraph [0094] and [0097].

Regarding claim 26, Long by Sakamoto and Clark teaches the needle (Fig. 8, needle 122) of claim 9, wherein a tip of the needle (injector catheter, page 8-9, paragraph [0094]) is blunt (conductive hollow channel, page 8-9, paragraph [0094]) and the needle is configured to be delivered over a wire (guidewire, page 16, paragraph [0140]) into a cystic structure.

Regarding claim 28, Long modified by Sakamoto and Clark teaches the needle (Fig. 8, needle 122) of claim 9, wherein the electrode (first electrode, page 6, paragraph [0077]) is located on the distal end portion of the needle shaft (flexible shaft, page 6, paragraph [0077]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Long (U.S. Patent No 20110160514), in view of Sakamoto (U.S. Pub. No. 6142945A) and Clark (U.S. Patent No 20160058502) and in further view of Salahieh (U.S. Patent No 20170042614).
Regarding claim 13, Long as modified by Sakamoto and Clark teaches the needle (Fig 8, needle 122) of claim 9, further comprising at least one of a flow monitor or a pressure monitor (display monitor, page 5, paragraph [0071]) in communication with a lumen defined by the needle shaft.
Long as modified by Sakamoto and Clark fails to teach and specify the monitors that are used with the needle. However, Salahieh teaches the presence and the use of pressure and flow sensors in monitoring to ensure proper functioning and system performance (pressure and flow monitor, page 17, paragraph [0185]-[0186]).
Long, Sakamoto, Clark, and Salahieh are considered to be analogous to the claimed invention because they are in the same field of endoscope involving inflation of the balloon. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of claimed invention to have further modified Long to incorporate the teachings of Salahieh and provide the presence and the use of pressure and flow sensors in monitoring to ensure proper functioning and system performance (pressure and flow monitor, page 17, paragraph [0185]-[0186]).Doing so would allow for control of the pressure internal to inflatable structure of the electrode assembly and provide pressure information for controlling the conformability of the expandable structure. Additionally, flow sensors in flow monitor would help to verify proper system performance through irrigation flow. 

Claim 14, 15-16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Long (U.S. Patent No 20110160514), in views of Sakamoto (U.S. Pub. No. 6142945A), Cao (U.S. Patent No 20170105793) and further in the view of Clark (U.S. Patent No 20160058502).

Regarding claim 14, Long teaches an endoscopically-deliverable (Long, FIG 8, endoscope 100) ultrasound-guided (Long, ultrasound probe, page 11, paragraph [0107]) electroporation needle, the needle comprising:
an elongate needle shaft disposed within a working channel of an endoscope (Long, FIG 8, needle 122);
a balloon affixed on the distal end portion of the needle shaft, wherein the balloon can be inflated (balloon, page 9, paragraph [0095] and [0096]).
Long fails to teach the endoscope comprises an ultrasound head located at a distal end of the endoscope. However, Sakamoto teaches the endoscope comprises an ultrasound head located at a distal end of the endoscope (Fig 1 and 7, ultrasound head 21 locating on the distal end of endoscope 1).
Long and Sakamoto are both considered to be analogous to the claimed invention because they are in the same field of endoscope involving inflation of the balloon. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of claimed invention to have modified Long to incorporate the teachings of Sakamoto providing the endoscope comprises an ultrasound head located at a distal end of the endoscope (Fig 1 and 7, ultrasound head 21 locating on the distal end of endoscope 1). Doing so would allow direct ultrasound transmission and reception through an intracavitary wall creating advantage under examination that it can be scanned from very close position though increasing the accuracy of the procedure (column 1, lines 41-45).
Long modified by Sakamoto fails to teach the specific location of the electrode of the balloon. However, Cao teaches an electrode (FIG #1, expandable (balloon) electrode 142 & 144) coupled on an outer surface of a wall of the balloon (expandable electrode, page 3-4, paragraph [0032]); and
Long as modified by Sakamoto and Cao fails to teach aperture of the balloon wall. However, Clark teaches a first aperture located at a distal end portion of the needle shaft (fluid delivery device, page 11-12, paragraph [0149] and page 14, paragraph [0162]) and second aperture defined by the wall of the balloon (inflatable member, page 2-3, paragraph [0024]).
Long, Sakamoto, and Cao are considered to be analogous to the claimed invention because they are in the same field of endoscope involving inflation of the balloon. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of claimed invention to have further modified Long to incorporate the teachings of Cao providing the specific location of electrodes on the balloon (expandable electrode, page 1-2, paragraph [0006]-[0009], and page 3-4, paragraph [0032]). The discourse is directed to a method of treating tissue adjacent a body lumen, which the method includes measuring the impedance of tissue disposed between pairs of adjacent electrodes of an energy delivery device and applying electric field between electrodes and cancerous tissue. 
In addition, Long, Sakamoto, Cao, and Clark are considered to be analogous to the claimed invention because they are in the same field of endoscope involving inflation of the balloon. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of claimed invention to have further modified Long to incorporate the teachings of Clark providing how the fluid and agent are delivered through multiple apertures or opening on the needle (fluid delivery device, page 11-12, paragraph [0149] and page 14, paragraph [0162]) or the balloon (inflatable member, page 2-3, paragraph [0024] and page 5, paragraph [0036]). Doing so would enable the device to both withdrawal and deliver of the fluid to the target tissue and deliver the fluid to the airway via the pores to improve the transmission of acoustic energy, which is delivered from an energy delivery element disposed within a groove defined by an outer surface of the balloon. 

Regarding claim 15, Long modified By Sakamoto, Cao and Clark further teaches the needle (Fig 8, needle 122) of claim 14, wherein the first aperture allows aspiration of a first fluid (fluid removal, page 8-9, paragraph [0094]).

Regarding claim 16, Long modified By Sakamoto, Cao and Clark further teaches the needle (Fig 8, needle 122) of claim 14, wherein the second aperture allows injection of a second fluid, wherein inflation of the balloon is caused by injection of the second fluid or a gas, and wherein the electrode allows an electrical field (electric field, page 9, paragraph [0098]) to be generated in the second fluid (conductive fluid, page 8-9, paragraph [0094] and [0097].

Regarding claim 18, Long modified By Sakamoto, Cao and Clark further teaches the needle (Fig 8, needle 122) of claim 16, wherein the electrode (injection catheter electrode, page 8-9, paragraph [0094]) allows an electrical field (electric field, page 9, paragraph [0098]) to be generated in the second fluid (conductive fluid, page 8-9, paragraph [0094] and [0097].

Regarding claim 20, Long modified By Sakamoto, Cao and Clark further teaches the needle of claim 14, wherein a tip of the needle (injector catheter, page 8-9, paragraph [0094]) is blunt (conductive hollow channel, page 8-9, paragraph [0094]) and the needle is configured to be delivered over a wire (guidewire, page 16, paragraph [0140]) into a cystic structure.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Long (U.S. Patent No 20110160514), in view of Sakamoto (U.S. Pub. No. 6142945A), Cao (U.S. Patent No 20170105793) and Clark (U.S. Patent No 20160058502) and further in the view of Salahieh (U.S. Patent No 20170042614).
Regarding claim 19, Long as modified by Sakamoto, Cao, and Clark teaches the needle of claim 14, further comprising at least one of a flow monitor or a pressure monitor (display monitor, page 5, paragraph [0071]) in communication with a lumen defined by the needle shaft.
Long as modified by Sakamoto, Cao and Clark fails to teach and specify the monitors that are used with the needle. However, Salahieh teaches the presence and the use of pressure and flow sensors in monitoring to ensure proper functioning and system performance (pressure and flow monitor, page 17, paragraph [0185]-[0186]).
Long, Sakamoto, Cao, Clark, and Salahieh are considered to be analogous to the claimed invention because they are in the same field of endoscope involving inflation of the balloon. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of claimed invention to have further modified Long to incorporate the teachings of Salahieh and provide the presence and the use of pressure and flow sensors in monitoring to ensure proper functioning and system performance (pressure and flow monitor, page 17, paragraph [0185]-[0186]). Doing so would allow for control of the pressure internal to inflatable structure of the electrode assembly and provide pressure information for controlling the conformability of the expandable structure. Additionally, flow sensors in flow monitor would help to verify proper system performance through irrigation flow. 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Long (U.S. Patent No 20110160514), in view of Sakamoto (U.S. Pub. No. 6142945A), Cao (U.S. Patent No 20170105793) and Clark (U.S. Patent No 20160058502) as  to  claim 9 above, and further in the view of Salahieh (U.S. Patent No 20170042614).
Regarding claim 21, Long as modified by Sakamoto, Cao and Clark teaches the needle of claim 9, further comprising an electroporation basket affixed distal to a distal portion of the needle shaft, wherein the electroporation basket can be expanded, wherein the electrode (electrodes, page 5, paragraph [0067]) is coupled on an outer surface of an arm of the electroporation basket.
Long as modified by Sakamoto, Cao and Clark fails to teach the electroporation basket and its location of electrodes on the electroporation basket. However, Salahieh teaches an electroporation basket (FIGs 18, expandable membrane 34, page 13, paragraph [0161]-[0162]) affixed distal to a distal portion of the needle shaft, wherein the electrode (FIG 18s, electrodes 6, page 13, paragraph [0161]-[0162]) is coupled on the outer surface of an arm of the electroporation basket (FIGs 18, expandable membrane 34, page 13, paragraph [0161]-[0162]).


    PNG
    media_image2.png
    720
    547
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    714
    510
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    722
    504
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    691
    540
    media_image5.png
    Greyscale


Long, Sakamoto, Cao, Clark, and Salahieh are considered to be analogous to the claimed invention because they are in the same field of injection endoscope needle involving inflation of the balloon. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of claimed invention to have further modified Long to incorporate the teachings of Salahieh and provide an electroporation basket and electrodes are located on the outer surface of the electroporation basket (FIGs 18, expandable membrane 34, page 13, paragraph [0161]-[0162]). Doing so would provide different features and maneuverability associated with the flex circuits and electrodes. 

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Long (U.S. Patent No 20110160514), in view of Sakamoto (U.S. Pub. No. 6142945A), Cao (U.S. Patent No 20170105793), Clark (U.S. Patent No 20160058502), and Salahieh (U.S. Patent No 20170042614) as of claim 10 above, and in the further view of Maor (U.S. Patent No 20160113709). 

Regarding claim 27, Long as modified by Sakamoto, Cao, Clark, and Salahieh teaches the needle claim 21, wherein the needle shaft comprises a sheath (sheath, page 6, paragraph [0076]) configured to removably cover the electroporation basket.
Long as modified by Sakamoto, Cao, Clark, and Salahieh fails to teach the use of the sheath and its benefits toward the electroporation basket. However, Maor teaches the sheath is used to protect and restraint of electroporation basket and the withdrawal of sheath relative to the basket (sheath, page 10, paragraph [0153] and [0159])
	Long, Sakamoto, Cao, Clark, Salahieh, and Maor are both considered to be analogous to the claimed invention because they are in the same field of injection endoscope needle involving inflation of the balloon. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of claimed invention to have further modified Long to incorporate the teachings of Maor and provide protecting/restraining sheath and its withdrawal relative to the basket (sheath, page 10, paragraph [0153] and [0159]). Doing so would state the additional benefits of having a sheath as protecting and restraining the electroporation basket. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. P.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH H NGUYEN whose telephone number is (571)272-8418. The examiner can normally be reached M-F 8AM-4PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Mattson  can be reached on (408) 918-7636. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANH HOANG NGUYEN/Examiner, Art Unit 3793         
/SEAN D MATTSON/Primary Examiner, Art Unit 3793